                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 IN RE:                                       :
                                              :      CHAPTER 13
 JAMIE ALLISON WELKIS                         :      CASE NO. 1-20-bk-00076-HWV
                                              :
                               Debtor         :


                                            ORDER
          Upon consideration of the Debtor’s Motion to Reinstate Case and Vacate Dismissal (the

 “Motion”), and after notice and a hearing, it is hereby ORDERED that the Debtor’s Motion is

 DENIED.




     Dated: July 29, 2021                 By the Court,



                                          Henry W. Van Eck, Chief Bankruptcy Judge    (CD)




Case 1:20-bk-00076-HWV          Doc 141 Filed 07/29/21 Entered 07/29/21 12:04:06             Desc
                                 Main Document    Page 1 of 1
